[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RESPONSE TO PLAINTIFF'S MOTION FOR CLARIFICATION
In its March 28, 1995, Memorandum of Decision re: Child Support Pendente Lite, the Court stated in the last sentence of paragraph one, page three, "Having considered all the relevant testimony, the Court continues its orders of February 14, 1995, i.e. $1000 per week child support for the two minor children." In using that wording it was not the Court's intent to exclude continuation of other orders entered on that date. Orders with respect to payment of past Master Card debts and payment of household expenses shall continue.
Santos, J.